Exhibit 10.13

First Amendment to Lease

This Amendment, dated April 18, 2011, is executed by (1) AG/Touchstone TP, LLC,
a Delaware limited liability company (“Lessor”), and (2) Amicus Therapeutics,
Inc., a Delaware corporation (“Lessee”). This Amendment is executed with
reference to the following facts:

A. On or about September 11, 2008, Lessor and Lessee executed that certain
Standard Multi-Tenant Office Lease—Net and Addendum to Lease (collectively, the
“Lease”) pertaining to the premises commonly known as 11099 North Torrey Pines
Road, Suite 200, San Diego (La Jolla), California 92037 (“the Premises”).

B. The Term of the Lease expires September 30, 2011.

C. By this Amendment, the parties desire to extend the Term and amend the Lease,
as provided below.

In consideration of the above recitals and the mutual agreements stated below,
the parties agree:

1. Term Extension. The Term of the Lease is extended through September 30, 2013.
Sections 1.3.2 (Option to Renew) and 1.5.3 (Determination of Rent for Option
Period) in the Addendum to the Lease shall remain in effect (i.e., Lessee will
have one three-year option to renew, which if exercised will extend the Term of
the Lease through September 30, 2016); however, the Base Rent for the option
period shall be the greater of $21, 163.68/month or Market Rental Rate, as
determined pursuant to Paragraph 1.5.3 of the Lease.

2. Base Rent. Base Rent for the extension period shall be as follows:

    October 1, 2010, through September 30, 2012             $20,320.20/mo.

    October 1, 2012, through September 30, 2013             $21,163.68/mo.

Notwithstanding the foregoing, the Base Rent for the periods October 1-31, 2011,
and October 1-31, 2012, shall be abated:

3. General Provisions. The parties further agree:

3.1 Lessee’s Representations. Lessee hereby represents to Lessor:

3.1.1 To Lessee knowledge, Lessor is not in default and has not been in default
in the performance of Lessor’s obligations under the Lease, and no condition
exists that with the passage of time or delivery of notice or both would
constitute a default by Lessor under the terms of the Lease.

3.1.2 To Lessee knowledge, Lessee has no right, claim, or action for recovery
against Lessor.

Erickson Amicus Lease First Amendment to Lease V2



--------------------------------------------------------------------------------

3.1.3 Lessee has not initiated any insolvency proceeding and has no present
intention to initiate any insolvency proceeding.

3.2 Confirmation. Except as modified by this Amendment, the Lease is hereby
ratified and confirmed.

3.3 Defined Terms. Defined (capitalized) terms used in this Amendment shall have
the same meanings as in the Lease, except as otherwise provided herein.

 

Lessor:     Lessee:

AG/Touchstone TP, LLC,

a Delaware limited liability company

   

Amicus Therapeutics, Inc.,

a Delaware corporation

By Touchstone Investments, Inc.,

a California corporation, Its Manager

  By   /s/ Matthew Patterson   Print name Matthew Patterson   Title President

 

By

  /s/ Gregory Erickson  

Gregory Erickson, President

Erickson Amicus Lease First Amendment to Lease V2

 

2